Title: [To Thomas Jefferson from James Maury, 30–31 March 1784]
From: Maury, James
To: Jefferson, Thomas


[Philadelphia, 30 and 31 Mch. 1784. Entry in SJL reads: “[Apr. 6.] Received Jas. Maury’s Phila. Mar. 30. 31. Turnbull, Marmie & co. 200 D.—paid F. Hopk. for Dudley£5–2–6—paid Boinod & Gaill.” From this it is not clear whether Maury wrote two letters or merely added on 31 Mch. a postscript to the letter of the preceding day. The latter is more probable. On 6 Apr. TJ also noted in his Account Book: “Received from James Maury 115 Doll. & Turnbull & co’s note for 200 D. for Harrison’s exchange on Holker (see Mar. 20). He has paid  out of it to Dudley for spectacles for Jas. Madison 13 œ to McPherson for a year’s prices current 4 ⅔ to Boinod & Gaillard for books 14/6.” Maury’s letter or letters covering the above transactions have not been found.]
